Name: 78/655/EEC: Commission Decision of 12 July 1978 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'JEOL Electron Microscope, type JEM-100 CX'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-09

 Avis juridique important|31978D065578/655/EEC: Commission Decision of 12 July 1978 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'JEOL Electron Microscope, type JEM-100 CX' Official Journal L 218 , 09/08/1978 P. 0027 - 0027 Greek special edition: Chapter 02 Volume 6 P. 0225 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 12 JULY 1978 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' JEOL ELECTRON MICROSCOPE , TYPE JEM-100 CX ' ( 78/655/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 17 FEBRUARY 1978 , THE FRENCH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' JEOL ELECTRON MICROSCOPE , TYPE JEM-100 CX ' , SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND IF THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 23 JUNE 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS AN ELECTRONIC MICROSCOPE USED ESPECIALLY IN RESEARCH WORK IN THE FIELD OF SURFACE OBSERVATION OF CELLS , SPERMATOZOIDES AND BIOLOGICAL CRYSTALS AS WELL AS IN THE STUDY OF THE FINE STRUCTURE OF MEMBRANES ; WHEREAS ITS SPECIFIC CHARACTERISTICS , WHICH IN PARTICULAR GUARANTEE A VERY HIGH RESOLUTION , AND THE USE WHICH IS MADE OF IT , MAKE IT AN APPARATUS PARTICULARLY SUITED TO PURE SCIENTIFIC RESEARCH AND IT THEREFORE HAS THE CHARACTER OF SCIENTIFIC EQUIPMENT ; WHEREAS INFORMATION OBTAINED FROM THE MEMBER STATES HAS SHOWN THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSE CAN BE CONSIDERED AS BEING CURRENTLY MANUFACTURED IN THE COMMUNITY , WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 , ONLY SINCE 1 MARCH 1978 ; WHEREAS , WHEN AN ORDER WAS PLACED FOR THE APPARATUS ON 6 SEPTEMBER 1977 , IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY EQUIPMENT OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS EXEMPTION FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS GRANTING OF SUCH EXEMPTION MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 MARCH 1978 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESIGNATED ' JEOL ELECTRON MICROSCOPE , TYPE JEM-100 CX ' , MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE APPARATUS REFERRED TO IN PARAGRAPH 1 ABOVE FULFILS THE REQUIREMENTS OF REGULATION ( EEC ) NO 1798/75 . ARTICLE 2 THE PROVISIONS OF ARTICLE 1 ( 2 ) ARE APPLICABLE ONLY TO THOSE UNITS OF THE APPARATUS IN QUESTION FOR WHICH AN ORDER WAS PLACED BEFORE 1 MARCH 1978 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 JULY 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION